644 So. 2d 117 (1994)
Lloyd Kevin HULICK, Appellant,
v.
STATE of Florida, Appellee.
No. 94-03306.
District Court of Appeal of Florida, Second District.
October 12, 1994.
PER CURIAM.
Lloyd Hulick appeals the trial court's dismissal, on jurisdictional grounds, of his motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. At the time Mr. Hulick filed his motion, he had pending before this court an appeal from an earlier denial of a similar motion. Thus, the trial court was correct in dismissing Mr. Hulick's latest motion. Ruth v. State, 635 So. 2d 1061 (Fla. 2d DCA 1994). Accordingly, as in Ruth, we affirm the trial court's order without prejudice to Mr. Hulick's refiling the motion after jurisdiction again vests in the trial court.
Affirmed.
DANAHY, A.C.J., and PATTERSON and LAZZARA, JJ., concur.